DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 were pending.  Amendments to independent claims 1, 12 and 18 are accepted.

Examiner’s Amendment
3.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic interview with Applicants' representative, Feffrey M. Kuhn Schaal (Reg. No. 66,393) on 6/14/2021.

4.         This listing of claims will replace prior versions, and listings, of claims in the application:

1. (Currently Amended) A method comprising:
performing look ahead execution of computer programming code in a virtual machine implemented on a computing device that includes a processor and memory, the computer programming code including a first instruction to retrieve data stored in an on-demand computing services environment, the computer programming code further including a second instruction to transmit the data to a recipient, the look ahead execution executing the first instruction but not the second instruction;
after executing the first instruction and retrieving the data, evaluating the first instruction, the second instruction, and the data via a processor to determine whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment, wherein evaluating the first instruction, the second instruction, and the data further comprises receiving a response message from a scoring engine indicating whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment; and
after determining that the execution of the computer programming code does not constitute acceptable use of the on-demand computing services environment, halting further execution of the computer programming code.

2. (Currently Amended) The method recited in claim 1, wherein evaluating the first instruction, the second instruction, and the data comprises transmitting a request message to [[a]] the scoring engine via a network.

3. (Original) The method recited in claim 2, wherein the request message includes the first instruction, the second instruction, and information characterizing the data.
 
4. (Canceled).

5. (Original) The method recited in claim 1, wherein evaluating the first instruction, the second instruction, and the data comprises making a comparison with operations performed by a prior version of the computer programming code.

6. (Original) The method recited in claim 1, wherein evaluating the first instruction, the second instruction, and the data comprises making a comparison with operations performed by a plurality of applications executed in the on-demand computing services environment.

7. (Original) The method recited in claim 1, wherein the virtual machine is instantiated at the request of a client organization accessing the on-demand computing services environment, and wherein the computer programming code is included in an application instantiated at the request of the client organization.

8. (Original) The method recited in claim 7, wherein the application is authored by the client organization.

9. (Original) The method recited in claim 7, wherein the application is authored by a third-party software developer.

10. (Previously Presented) The method recited in claim 9, wherein the application is accessed via an application exchange that provides applications for purchase and use in the on-demand computing environment.

11. (Original) The method recited in claim 1, wherein the data is retrieved from a multi-tenant database accessible via the on-demand computing services environment.

12. (Currently Amended) A computing device comprising:
a processor configurable to perform look ahead execution of computer programming code in a virtual machine, the computer programming code including a first instruction to retrieve data stored in an on-demand computing services environment, the computer programming code further including a second instruction to transmit the data to a recipient, the look ahead execution executing the first instruction but not the second instruction;
a communications interface configurable to, after executing the first instruction and retrieving the data, communicate with a scoring engine via a network to evaluate the first instruction, the second instruction, and the data to determine whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment, wherein evaluating the first instruction, the second instruction, and the data further comprises receiving a response message from a scoring engine indicating whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment; and
a memory module configured to store a state of the virtual machine when further execution of the computer programming code is halted after determining that the execution of the computer programming code does not constitute acceptable use of the on-demand computing services environment.

13. (Original) The computing device recited in claim 12, wherein the virtual machine is instantiated at the request of a client organization accessing the on-demand computing services environment, and wherein the computer programming code is included in an application instantiated at the request of the client organization.

14. (Original) The computing device recited in claim 13, wherein the application is authored by the client organization.

15. (Original) The computing device recited in claim 13, wherein the application is authored by a third-party software developer.

16. (Original) The computing device recited in claim 14, wherein the application is accessed via an application exchange through which applications can be purchased for use in the on-demand computing environment.

17. (Original) The computing device recited in claim 12, wherein the data is retrieved from a multi-tenant database accessible via the on-demand computing services environment.

18. (Currently Amended) One or more non-transitory computer readable media having stored thereon computer instructions capable of performing a method, the method comprising:
performing look ahead execution of computer programming code in a virtual machine implemented on a computing device that includes a processor and memory, the computer programming code including a first instruction to retrieve data stored in an on-demand computing services environment, the computer programming code further including a second instruction to transmit the data to a recipient, the look ahead execution executing the first instruction but not the second instruction;
after executing the first instruction and retrieving the data, evaluating the first instruction, the second instruction, and the data to determine whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment, wherein evaluating the first instruction, the second instruction, and the data further comprises receiving a response message from a scoring engine indicating whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment; and
after determining that the execution of the computer programming code does not constitute acceptable use of the on-demand computing services environment, halting further execution of the computer programming code.

19. (Original) The one or more non-transitory computer readable media recited in claim 18, wherein the virtual machine is instantiated at the request of a client organization accessing the on-demand computing services environment, and wherein the computer programming code is included in an application instantiated at the request of the client organization.

20. (Currently Amended) The one or more non-transitory computer readable media recited in claim 18,
wherein evaluating the first instruction, the second instruction, and the data comprises transmitting a request message to [[a]] the scoring engine via a network, the request message including the first instruction, the second instruction, and information characterizing the data




Allowable Subject Matter

5.	Claims 1-3 and 5-20 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments and specification.

6.	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

7.	As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433